ATTACHMENT TO ADVISORY ACTION
Response to Arguments
Applicant's arguments filed 01/07/22 have been fully considered but they are not persuasive.
With respect to the 35 U.S.C. 112(a) rejection of record, given that Applicant has not provided any arguments regarding the scope of enablement rejection set forth in paragraphs 2-3 in the Final Rejection mailed 11/10/21, the rejection is maintained for the reasons of record.
With respect to the 35 U.S.C. 103 rejection of record, given that Applicant has properly provided a Statement of Common Ownership, the rejection over Kim et al. (US 10,745,597) is withdrawn.
With respect to the double patenting rejection of record, given that Applicant has filed a proper terminal disclaimer over US 10,745,597, the rejection is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787